DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As to claim 1, the claim recites the limitation “the received address” in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the “receipt of a command” is the received address. 
Secondly, the limitations “a command to write data… to the first memory device” in line 4, “redirect, to write the data in a second memory device, the command to write the data to the logic circuitry” in line 8 render the claim indefinite. It is unclear if the command is intended to write the data 
	As to claim 1, the subject matter “the logic circuitry to cause the logic circuitry to assert an interrupt signal as part of the redirected command to a hypervisor only in response to the received address being mapped to the address in the logic circuitry” was not described in the specification. Paragraph 78 of the Specification discloses “for example, due to the non-deterministic nature of data retrieval and storage associated with the persistent memory device 316, the logic circuitry 304 can generate a hypervisor interrupt 315 when a transfer of the data that is stored in the persistent memory device 316 is requested.” Apparently, the disclosures and the claimed subject matter are not equivalent. Furthermore, the subject matters in claim 1 render the claim indefinite. The claim recites “a command to write data to an address corresponding to the first memory device”, and “redirect, to write the data in a second memory device, the command to write the data to the logic circuitry”. It is unclear whether the command is to write data to the first memory device or the logic circuitry. It is unclear the redirecting is to write data to the logic circuitry or the second memory device. 
	As to claim 10, the negative subject matter “a mapping table that does not include a physical address of the second device” was not described in the specification. Paragraph 88 of the specification discloses “in some embodiments, the first addresses and the second addresses can be respective virtual machine physical addresses.  In some embodiments, the first addresses and the second addresses can be stored in a mapping (e.g., mapping tables 314)”. Apparently, the disclosures and the claimed subject matter are not equivalent. 
	As to claim 17, the negative subject matter “the data is accessed by the I/O device from the first memory device regardless of whether the data is stored in the first memory device or the second memory device” was not described in the specification. Paragraph 82 of the specification discloses “for 
component 320 and subsequently transferred to a host computing device via a DDR interface coupling the intermediate memory component 320 to the I/O device 310.” Obviously, the disclosures and the claimed subject matter are not equivalent.
	Since claims 2-9, 11-16, and 18-20 are dependent to claims 1, 10, 17, these claims are also rejected with the same rationale. For the purpose of examination, Examiner treats the claimed subject matter as supported under the specification. Correction/Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by over Okubo et al (US 20130179646, hereafter Okubo).
As to claim 10, Okubo discloses a system, comprising:
	an input/output (I/O) device (fig. 1 device 300) coupled to logic circuitry (fig. 4 NVRAM 400) that is coupled to a first memory device (flash memory 500) and a second memory device (memory array 460), the I/O device comprising a mapping table that does not include a physical address of the second memory device (fig. 19. Note: Table 330 has no address physical address of memory array 460),

	determine, based on entries in the mapping table, that an address of the command corresponds to a respective address in the logic circuitry (fig. 16 S955, S956); and 
redirect, to cause the logic circuitry to access the data from the second memory device (S960), the command to the logic circuitry based on the determination that the address of the command corresponds to the respective address in the logic circuitry (par. 130).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Suzuki et al (US 20190116132, herafter Suzuki).
As to claim 1, Okubo discloses a system (fig. 1 device 200), comprising:
	an input/output (I/O) device (fig. 1, device 300) coupled to logical circuitry (fig. 4, NVRAM 400) and a first memory device (memory 500), wherein the I/O device is configured to:
	map, in response to receipt of a command to write data (par. 40 “a write command along with write data”) to an address corresponding to the first memory device (fig. 5a “logical address”), the received address to an address in the logic circuitry or a physical address in the first memory device (fig. 15, S925) based at least in part on one or more characteristics of the data (S924 “designation flag”); and 

Okubo does not disclose the command to write the data to the logic circuitry to cause the logic circuitry to assert an interrupt signal as part of the redirected command to a hypervisor only in response to the received address being mapped to the address in the logic circuitry. In the same field of arts (data transferring devices), Suzuki discloses a mirror packet control device which includes a processor that detects a notification of a completion of movement of a first virtual machine from another device to the mirror packet control device (abstract). In one embodiment, Suzuki discloses that an interrupt set unit (unite 2722) transmits a setting request to a hypervisor (hypervisor 921) so as to generate an interrupt when there is a write in an input ring buffer (buffer 2731) or an output ring buffer (buffer 2732, par. 277). Therefore, it would have been obvious to one of ordinary skills in the art at the invention time to combine the teachings of Okubo and Suzuki, by configuring the command to write the data to the logic circuitry to cause the logic circuitry to assert an interrupt signal as part of the redirected command to a hypervisor only in response to the received address being mapped to the address in the logic circuitry. The motivation is to improve the performance and reliability of the system (par. 335-339).
As to claim 2, Okubo/Suzuki discloses the system of claim 1, wherein the I/O device is configured to:
	determine, based at least in part on the one or more characteristics of the data, that the data is to be written to the first memory device (Okubo, fig. 15 s924, s925); and
	map the received address to a physical address in the first memory device (par. 90); and
	write, in response to the received address being mapped to the physical address in the first memory device, the data to the first memory device (par. 92).
As to claim 3, Okubo/Suzuki discloses the system of claim 2, wherein the I/O device is configured to write the data to the first memory device without transferring the data to the logic circuitry (Okubo, fig. 15 s929).
	As to claim 4, Okubo/Suzuki discloses the system of claim 1, wherein the logic circuitry comprises a mapping table that does not include a physical address of the second memory device (Okubo, fig. 7, 9).
	As to claim 5, Okubo/Suzuki discloses the system of claim 1, wherein the logic circuitry comprises a mapping table that further comprises: 
first addresses mapped to respective physical addresses in the second memory device (Okubo, fig. 8); and
second addresses mapped to respective addresses in the logic circuitry (fig. 7).
As to claim 6, Okubo/Suzuki discloses the system of claim 5, wherein the first addresses and the second addresses are respective virtual machine physical addresses (Suzuki, par. 46, “VM” is virtual machine).
	As to claim 7, Okubo/Suzuki discloses the system of claim 5, wherein the I/O device is configured to:
determine that the received address is one of the second addresses (Okubo, par. 91);
	redirect the command to the first memory device (par. 89); and
	receive, in response to redirecting the command to the first memory device, the data from the first memory device (par. 91).
	As to claim 8, Okubo/Suzuki discloses the system of claim 1, wherein the logic circuitry is configured to associate information with the data that indicates that the data is inaccessible by the first memory device in response to the received address being mapped to the address in the logic circuitry (Okubo, fig. 15 s924, 925).
As to claim 9, Okubo/Suzuki discloses the system of claim 1, wherein the logic circuitry comprises a buffer configured to store the data to be written to the second memory device or transferred to the I/O device (Okubo, fig. 4 cache 440, data register 450).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Suzuki et al (US 20190116132, herafter Suzuki).
As to claim 11, Okubo discloses the system of claim 10, but does not disclose the features in lcai 11. In the same field of arts (data transferring devices), Suzuki discloses a mirror packet control device which includes a processor that detects a notification of a completion of movement of a first virtual machine from another device to the mirror packet control device (abstract). In one embodiment, Suzuki discloses that an interrupt set unit (unite 2722) transmits a setting request to a hypervisor (hypervisor 921) so as to generate an interrupt when there is a write in an input ring buffer (buffer 2731) or an output ring buffer (buffer 2732, par. 277). Therefore, it would have been obvious to one of ordinary skills in the art at the invention time to combine the teachings of Okubo and Suzuki, by configuring the logic circuitry to, in response to the command being redirected from the I/O device to the logic circuitry: transfer the command to a hypervisor communicatively coupled to the logic circuitry via an interface to which the logic circuitry is coupled to the first memory device and the second memory device; and assert an interrupt signal to the hypervisor communicatively as part of the transferred command.
The motivation is to improve the performance and reliability of the system (par. 335-339).
Claims 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Chow Jr. et al (US 20070255891, hereafter Chow).
As to claim 12, Okubo discloses the system of claim 10, but does not disclose wherein the second memory device is configured to operate according to a peripheral component interconnect express (PCIe) interface protocol. However, PCIe interface would have been obvious to one of ordinary skills in the art at the invention due to its fast performance and popularity. In the same field of arts 
As to claim 14, Okubo discloses the system of claim 10, but does not disclose wherein the second memory device is a persistent memory device comprising an array of resistive memory cells, a phase change memory device, an array of self-selecting memory cells, or combinations thereof. However, phase change memory would have been obvious to one of ordinary skills in the art at the invention due to its fast performance. In the same field of arts (memory), Chow discloses peripheral devices storing data in non-volatile phase change memory (abstract). In one embodiment, Chow disclose a persistent memory device comprising a phase change memory device to improve the performance (par. 34). Therefore, it would have been obvious to one of ordinary skills in the art at the invention time to combine the teachings of Okubo and Chow, by configuring the persistent memory device comprising an array of resistive memory cells, a phase change memory device, an array of self-selecting memory cells, or combinations thereof. The motivation is to improve the performance of the system (par. 8).
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of publication (Volatile memory, hereafter Pub).
As to claim 13, Okubo discloses the system of claim 10, but does not disclose wherein the first memory device is a non-persistent memory device comprising dynamic random access memory (DRAM) cells. However, DRAM would have been well-known to one of ordinary skills in the art at the invention time. DRAM is very popular due to its space and cost effectiveness (par. 4). Therefore, it would have .
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Chauvel et al (US 20020065990, hereafter Chauvel).
	As to claim 15, Okubo discloses the system of claim 10, but does not disclose wherein the logic circuitry further comprises an address register storing logical addresses corresponding to addresses that are bypassed by direct memory access (DMA) components associated with the logic circuitry. In the same field of arts (data transferring devices), Chauvel discloses a method of operation in which the digital system has at least one processor, with an associated multi-segment memory circuit.  Validity circuitry is connected to the memory circuit and is operable to indicate if each segment of the plurality of segments holds valid data (abstract). In one embodiment, Chauvel further discloses that a logic circuitry (fig. 4 cache control 531 and other components) with a memory array (array 506) further comprises an address register (register 508) storing logical addresses corresponding to addresses that are bypassed by direct memory access (DMA) components (DMA 234, par. 48) associated with the logic circuitry (fig. 5, par. 58). Therefore, it would have been obvious to one of ordinary skills in the art at the invention time to combine the teachings of Okubo and Chauvel, by configuring, wherein the logic circuitry further comprises an address register storing logical addresses corresponding to addresses that are bypassed by direct memory access (DMA) components associated with the logic circuitry. The motivation is to improve the performance of the system (par. 2).
	As to claim 16, Okubo/Chauvel discloses the system of claim 15, wherein the address register is a base address register (Cauvel, par 98).
	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Bazarsky et al (US 10732847, herafter Bazarsky).
As to claim 17, Okubo discloses a method, comprising: 

	redirecting, to cause the logic circuitry (memory 400) to access the data from a second memory device (fig. 4, array 460), the command to the logic circuitry based on the determination that the address of the command corresponds to the respective address in the logic circuitry (par. 55).
	Okubo does not disclose that, prior to transferring the data to the I/O device, transferring the data accessed from the second memory device to the first memory device such that the data is accessed by the I/O device from the first memory device regardless of whether the data is stored in the first memory device or the second memory device. In the same field of arts (data transferring devices), Bazarsky discloses a non-volatile memory system may include a non-volatile memory die storing 
a requested data set that a host requests to be read and in response to the host request, a copy of a data set may be retrieved from the non-volatile memory die without performing error correction on an entry identifying a physical address where the data set is stored (abstract). In one embodiment, Bazarsky further discloses that in response to a read request (fig. 9 s902 “host read request”),  prior to transferring data (fig. 9 prior to step 910, 922, or 932) to an I/O device (fig. 1C, host 212), transferring the data accessed from a second memory device (memory die 104, fig. 9, s908, or s930) to a first memory device (fig. 2B RAM 116) such that the data is accessed by the I/O device from the first memory device regardless of whether the data is stored in the first memory device or the second memory device. (fig. 9 s904). Therefore, it would have been obvious to one of ordinary skills in the art at the invention time to combine the teachings of Okubo and Bazarsky, by configuring, prior to 
As to claim 18, Okubo/Bazarsky discloses a method of claim 17, further comprising:
receiving signaling comprising a command to write the data to a first address corresponding to the first memory device (Okubo, par. 58);
	determining whether to write the data to the first memory device or the second memory device based at least in part on one or more characteristics of the data (fig. 15, s924, 925);
	updating, in response to the data being determined to be written to the second memory device, a mapping table stored in the I/O device by mapping the first address corresponding to the first memory device to an address in the logic circuitry (s930); and
	writing the data to the logic circuitry based at least in part on mapping of the first address corresponding to the first memory device to the address in the logic circuitry (s929).	
As to claim 19, Okubo/Bazarsky discloses a method of claim 17, further comprising:
	receiving signaling comprising a command to write the data to a first address corresponding to the first memory device (Okubo, par. 58);
	determining, based at least in part on the one or more characteristics of the data (fig. 15, s924, 925), that the data is to be written to the first memory device; and 
updating the mapping table stored in the I/O device by mapping the first address to a physical address in the first memory device (s930); and
writing, in response to mapping the first address to the physical address in the first memory device, the data to the first memory device (s929).
As to claim 20, Okubo/Bazarsky discloses a method of claim 17, further comprising indicating, by the second memory device, that the data is inaccessible to the first memory device based on receipt of the redirected command to access the data from the first memory device (Okubo, fig. 16 S959). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/D.P/Examiner, Art Unit 2184  
                                                                                                                                                                                                      
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184